El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
En Mangual v. Tribunal Superior, 88 D.P.R. 491 (1963), resolvimos que el cumplimiento del requisito de notificación de una reclamación a un municipio dentro de los noventa días siguientes a la fecha en que se tuvo conocimiento dé los daños reclamados exigido por el Art. 96 de la Ley Municipal de 1960, 21 L.P.R.A. sec. 1603, es una condición previa de cumplimiento estricto para poder demandarlo. Aludimos en-tonces a los propósitos que subrayan la adopción de estatutos de esta clase, a saber: “1 — proporcionar ... la oportunidad de investigar los hechos que dan origen a la reclamación; 2 — desalentar las reclamaciones infundadas; 3 — propiciar un pronto arreglo de las mismas; 4 — permitir la inspección inmediata del lugar del accidente antes de que ocurran, cam-bios; 5 — descubrir el nombre de las personas que tienen co-nocimiento de los hechos y entrevistarlas mientras su re-cuerdo es más confiable; 6 — advertir a las autoridades mu-nicipales de la existencia de la reclamación para que se provea la reserva necesaria en el presupuesto anual; y, 7 — mitigar el importe de los daños sufridos mediante opor-tuna intervención ofreciendo tratamiento médico adecuado y proporcionando facilidades para hospitalizar al perjudicado.”
Plantéase en el presente recurso la necesidad de cumplir con el requisito de notificación cuando la reclamación contra el municipio no se inicia por vía de demanda, sino que se interpone por un demandado como reconvención dentro de la contestación formulada a la acción de la entidad municipal *177para el resarcimiento de daños sufridos por ésta con motivo de un accidente.
Los particulares sobre el suceso que dio margen al litigio se exponen como antecedentes en la opinión emitida en esta fecha en Insurance Co. of P.R. v. Ruiz, ante, pág. 164. Des-tacaremos, sin embargo, los hechos que son pertinentes para resolver la cuestión apuntada. En 9 de septiembre de 1964, el Municipio de Bayamón y su aseguradora Insurance Company of Puerto Rico, recurrieron al Tribunal de Distrito, Sala de Bayamón, mediante demanda contra Salvador Ruiz Morales en la cual solicitaban sentencia contra éste por daños causádosle con motivo de. un accidente ocurrido cin-cuenta y siete días antes. La Insurance reclamó $827.20, cantidad que satisfizo a su asegurado para cubrir el costo de la reparación de un vehículo; el municipio, $1,000, para resarcirse de $50 con que contribuyó bajo los términos de la póliza para la reparación y $950 por pérdida de uso y depreciación. Expresamente se alegó que “El accidente ocu-rrió por la negligencia y falta de cuidado del demandado.” (1) Luego de solicitar en 23 de septiembre una prórroga para alegar, el demandado Ruiz Morales formuló su contestación en 15 de octubre, a los noventa y tres días del accidente, en la que incluyó una reconvención por los daños que se le causaron tanto a él personalmente como por la pérdida de su vehículo. La réplica a la reconvención se limitó a una negativa general; sólo se adujo como defensa la existencia de límites de responsabilidad de la compañía aseguradora.
Fue el pleito a juicio. En 25 de agosto de 1965 el Tribunal de Distrito dictó sentencia condenando a la parte de-mandante a satisfacer a Ruiz Morales la suma de $7,126 y $700 para honorarios de abogado, luego de deducir la pro-*178porción correspondiente al 15% de responsabilidad que se atribuyó a dicho demandado. Los demandantes apelaron.
Es por primera vez en el señalamiento de errores ante el Tribunal Superior que se levanta la cuestión relativa a la falta de notificación, al decirse en el apuntamiento séptimo que el tribunal de instancia había incidido al declarar con lugar la demanda contra el municipio en ausencia de prueba sobre el cumplimiento del requisito de notificación que exige el Art. 96 de la vigente Ley Municipal. Así lo estimó el Tribunal Superior, y en consecuencia, procedió a desestimar la reconvención contra el municipio.
De los hechos relatados aparece que a la fecha en que el Municipio de Bayamón inició la acción en reclamación de daños aún no había transcurrido el término de 90 días que tenía el demandado Ruiz Morales para efectuar la notificación. Por tratarse de una reconvención compulsoria — surgía de la misma transacción o evento, Regla 11.1 de las de Procedimiento Civil — desde ese momento el demandado estaba obligado a presentar la reclamación que estimaba tener dentro del mismo pleito por vía de reconvención, irrespectivamente de la notificación. A nuestro juicio la iniciación de la acción judicial por el municipio dentro del término indicado hizo inoperante el requisito de notificación.
County of Nassau v. Wolfe, 273 N.Y.S.2d 985 (1966) y Broome County v. Binghamton Taxicabs Co., 75 N.Y.S.2d 423 (1947), resuelven que el requisito de notificación prevalece aun cuando la reclamación se ejercite mediante reconvención. Sin embargo, en el primero, el pleito iniciado por el condado fue incoado cuando ya había transcurrido el término para la notificación, contrario a lo que ocurre en la situación que consideramos; en el segundo, limítase el tribunal a exponer la regla sin ulterior discusión. (2) En tales circunstancias, la fuerza persuasiva de estos precedentes no puede ser deci-*179siva, especialmente en ausencia de una referencia clara a los propósitos que animan los estatutos de esta clase.
Al inicio de esta opinión hicimos referencia a los pro-pósitos de esta legislación, que pueden condensarse en dos: a) evitar las reclamaciones fraudulentas y excesivas, y, b) ofrecer al municipio la oportunidad de aminorar los daños. Las circunstancias del presente caso revelan que el municipio tuvo prontamente conocimiento del accidente y sus conse-cuencias de forma tal que le permitió atribuir la responsa-bilidad por el mismo al demandado en los términos inequí-vocos que contiene su alegación sobre negligencia. Por otro lado, tampoco se deduce que sufriera perjuicio alguno poí-no habérsele brindado la oportunidad de mitigar los daños, la cual en vista del firme convencimiento de que el deman-dado era el único responsable, probablemente no hubiese aprovechado. Cf. Guzmán Muñoz v. Comisión Industrial, 85 D.P.R. 700 (1962); Cuebas Fernández v. P.R. American Insurance Co., 85 D.P.R. 626 (1962); Pons v. Rivera Santos, 85 D.P.R. 524 (1962); Faulkner v. Nieves, 76 D.P.R. 434 (1954).
Nuestra inclinación ha sido a no extender sin sentido crítico el requisito de notificación. En Rosario Quiñones v. Municipio de Ponce, 92 D.P.R. 586 (1965), nos negamos a aplicarlo a una acción en reclamación de daños y perjuicios por quebrantamiento de contrato; en García v. Northern Assurance Co., 92 D.P.R. 245 (1965), sostuvimos que sólo aprovechaba al municipio, mas no a su compañía aseguradora. Estas condiciones limitativas del derecho de las personas a solicitar reparación deben interpretarse restrictivamente. No hay razón alguna para distinguir en el caso de los cuerpos políticos, pues conocida es la tendencia prevaleciente a exigirles responsabilidad en la misma forma y extensión que a las personas naturales.
Finalmente, aunque de cumplimiento estricto, la notificación no es un requisito estrictamente jurisdiccional. *180Heck v. City of Knoxville, 88 N.W.2d 58 (Iowa 1958), Daniel v. City of Richmond, 100 S.E.2d 763 (Va. 1957); City of South Norfolk v. Dail, 47 S.E.2d 405 (Va. 1948); Hogan v. City of Beloit, 184 N.W. 687 (Wis. 1921). Contra, Galloway v. City of Winchester, 184 S.W.2d 890 (Ky. 1944); Thompson v. City of Charleston, 191 S.E. 547 (W.Va. 1937). En Daniel v. Richmond, supra, se dice que la notificación es un elemento esencial de la reclamación del demandante que debe ser alegado y probado, pero que la omisión de alegarlo y probarlo debe ser levantada como cualquier otra defensa no privilegiada. Y en South Norfolk v. Dail, supra, sostúvose que tal cuestión no puede ser levantada por pri-mera vez en apelación, como se hizo en el presente caso.
En virtud de lo expuesto y las circunstancias que concu-rren, no procedía desestimar la reconvención contra el mu-nicipio.
El segundo error apuntado por el demandado recurrente se refiere a la reducción que se hizo por el Tribunal Superior en el importe de la sentencia dictada a favor de Ruiz Morales para cubrir el importe del 15% de los daños oca-sionados al vehículo del municipio, o sea la suma de $131.59, fundándose en que ya ésta se había tomado en consideración por el Tribunal de Distrito. No tiene razón. El Tribunal de Distrito al fijar las partidas de los daños ocasionados a Morales le redujo el por ciento atribuible a su negligencia. Pero esto no quiere decir que el municipio no pueda recobrar por los daños al vehículo de su propiedad en la proporción en que Morales respondía.

Se modificará la sentencia dictada por el Tribunal Superior, Sala de Bay amén en 2 de diciembre de 1966, en cuanto al pronunciamiento que declaró sin lugar la reconvención contra el Municipio de Bayamón, y así modificada, se con-firmará.

*181El Juez Asociado Señor Ramírez Bages disintió.
—O—

 En 5 de abril de 1965, en contestación a un interrogatorio, espe-cificó que la negligencia consistió en la inobservancia de un signo para detenerse y en haber invadido una intersección a velocidad exagerada y sin tomar precauciones.


De la opinión publicada no podemos determinar si el término de notificación había expirado cuando se inició la acción por el condado.